Citation Nr: 0928161	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  02-02 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent 
disabling for chronic valvular heart disease with mitral 
insufficiency.

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for transient ischemic attack.


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to April 
1956.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from August 2001 and April 2003 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.

In October 2007, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington DC. to 
obtain additional evidence, to schedule the Veteran for a 
Board hearing at the RO, and a VA examination, and to issue 
the Veteran notice in compliance with the decisions held in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Those actions 
completed, the matter has properly been returned to the Board 
for appellate consideration.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

In his February 2004 substantive appeal, the Veteran 
requested a personal hearing before a member or members of 
the Board.  In a subsequent letter sent to the Veteran in 
April 2009, the RO informed the Veteran of a Board hearing 
scheduled in May 2009.  He failed to appear.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's chronic valvular heart disease with mitral 
insufficiency does not result in chronic congestive heart 
failure, or; workload of 3 METs or less resulting in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.

2.  The Veteran's transient ischemic attack does not result 
in objective neurological residuals, however, it does require 
continued medication; the Veteran has not had a recent 
transient ischemic attack.



CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 60 
percent for chronic valvular heart disease with mitral 
insufficiency have not been met.  38 U.S.C.A.  §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.10, 4.21, 4.104, 
Diagnostic Code 7000 (2008).

2.  The criteria for a disability rating in excess of 10 
percent for transient ischemic attack have not been met.  
U.S.C.A. §§1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.124a, Diagnostic Code 8007 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  The basis 
of disability evaluations is the ability of the body as a 
whole, or of the psyche, or of a system or organ of the body 
to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations concerning VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505, 509 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  Hart appears to 
extend Fenderson to all increased evaluation claims.

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10.

Chronic valvular heart disease with mitral insufficiency

Service connection was established for chronic valvular heart 
disease with mitral insufficiency in an October 1956 rating 
decision.  An evaluation of 60 percent disabling is currently 
in place.

Effective January 12, 1998, the criteria for rating 
cardiovascular disorders were amended and new rating criteria 
were promulgated.  See 62 Fed. Reg. 65207 through 65224 
(December 11, 1997).  Because the Veteran's claim for an 
increased evaluation was initiated in July 2001, after the 
effective date of the amendment to the rating schedule, the 
claim will be adjudicated by applying the revised criteria. 

The current schedular criteria incorporate objective 
measurements of the level of physical activity, expressed in 
METs (metabolic equivalents) at which cardiac symptoms 
develop.  One MET is the energy cost of standing quietly at 
rest and represents an oxygen update of 3.5 milliliters per 
kilogram of body weight per minute.  In essence, an 
estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  
See 38 C.F.R. § 4.104, Note 2 (2008).

A 60 percent rating requires more than one episode of acute 
congestive heart failure in the past year, or, workload 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.

Important to this case, a 100 percent rating is assigned with 
chronic congestive heart failure or a workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness or 
syncope or left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7000 (2008).

The Veteran underwent a VA examination of his heart in March 
2001.  There, the examiner noted that the Veteran had angina, 
shortness of breath, easy fatigability, some dizziness along 
with dyspnea.  There was no syncope.  However, while the 
exercise tolerance test was contraindicated because of recent 
auricular fibrillation, thrombus, and CVA secondary to the 
cardiac problem, the examiner estimated that the level of 
activity in METs was approximately 10.  He also estimated 
that the ejection fraction of the left ventricle to be 
greater than 50 percent.  The Veteran had never been into 
cardiac failure and had no congestive heart failure.  This is 
evidence against the Veteran's claim for a 100 percent 
disability rating.

In September 2002, the Veteran underwent another VA 
examination of his heart.  During the examination, the 
examiner reported that there was no evidence to suggest that 
the Veteran has had or does have any ongoing cardiac 
congestive failure, signs, or symptoms.  In addition, an 
exercise tolerance test yielded 5 METs, providing further 
evidence against the Veteran's claim.

The Veteran was afforded another VA examination of his heart 
in September 2008.  There, the examiner indicated that the 
Veteran has significant shortness of breath and some 
dizziness, but did not have any current history of angina, 
chronic fatigue, or actual syncope.  Significantly, there was 
no evidence of congestive heart failure and the Veteran's 
lungs were clear to auscultation and percussion.  Upon an 
exercise tolerance test, the Veteran's METs were reported as 
5.4.

Taken together, these VA examinations provide highly 
probative evidence against the Veteran's claim for a higher 
evaluation.

The Board has reviewed the Veteran's extensive VA outpatient 
treatment records.  There is no evidence favorable to the 
Veteran's claim or relevant to the applicable rating 
criteria.  The examinations results are consistent with the 
results of the VA treatment.

The Board does not find evidence that the rating assigned for 
the Veteran's chronic valvular heart disease should be 
increased for any other separate period based on the facts 
found during the entire appeal period.  The evidence of 
record supports the conclusion that the Veteran is not 
entitled to additional increased compensation during any time 
within the appeal period.  As such, the claim must be denied.  
The evidence in this case is not so evenly balanced as to 
allow application of the benefit-of-the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2008).

Transient ischemic attack

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27.  See also Lendenmann v. Principi, 3 Vet. App. 345, 349- 
350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In this case, the Veteran's service-connected 
residuals of a transient ischemic attack is currently rated 
as 10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic 
Code 8007, for embolisms of the brain vessels.  The Board 
finds no more appropriate criteria for rating this 
disability.

Under Diagnostic Code 8007, a 100 percent rating is awarded 
for the vascular condition for the first six months after the 
disease is detected.  Thereafter, a minimum rating of 10 
percent is awarded for any residuals.  Id.  It is required 
for the minimum ratings for residuals under diagnostic codes 
8000-8025, that there be ascertainable residuals not capable 
of objective verification, i.e., headaches, dizziness, 
fatigability, must be approached on the basis of the 
diagnosis recorded; subjective residuals will be accepted 
when consistent with the disease and not more likely 
attributable to other disease or no disease.  

It is of exceptional importance that when ratings in excess 
of the prescribed minimum ratings are assigned, the 
diagnostic codes utilized as bases of evaluation be cited, in 
addition to the codes identifying the diagnoses.  Id.

Service connection was established for transient ischemic 
attack in a January 2002 statement of the case.  The Veteran 
was awarded a temporary, 6-month evaluation of 100 percent 
disabling for cerebral vascular accident and a 10 percent 
evaluation thereafter.  The Veteran is currently assigned a 
disability rating of 10 percent.

The Veteran's VA outpatient treatment records and VA 
examination reports provide no evidence to suggest that there 
is a recently active disease or a recent transient ischemic 
attack.  More specifically, the VA examination from September 
2002 revealed that the Veteran was not shown to have 
objective neurologic damage from his transient ischemic 
attacks.  During the examination, the Veteran had a normal 
neurological exam for his age, as well as normal Babinski, 
Hoffmann, Romberg, and deep tendon reflexes times 8.  Also, 
the Veteran's cranial nerves were intact.

While there is neither evidence of an active disease nor 
evidence suggesting objective neurologic residuals from his 
transient ischemic attacks from 2000, the Veteran continues 
to take the medication Coumadin and has subjective 
neurological complaints.  

During a March 2002 hearing before a Decision Review Officer, 
the Veteran contended that he experienced spells of a 
tingling sensation that radiated all the way up to his head 
from his thigh area.  Given that the Veteran continuously 
needs Coumadin and given his subjective neurological 
problems, the Board finds that a 10 percent disability 
rating, but no higher, is appropriate.

The Board does not find evidence that the rating assigned for 
the Veteran's transient ischemic attack should be increased 
for any other separate period based on the facts found during 
the entire appeal period.  The evidence of record supports 
the conclusion that the Veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.  As such, the claim must be denied.  The evidence in 
this case is not so evenly balanced as to allow application 
of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in April 2001, October 2007, and November 2008.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Board remanded this case to assist the Veteran with his 
claim.  The Veteran has not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of the 
claim.


ORDER

The appeal is denied.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


